United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1147
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Gregory Wayne Newell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                              Submitted: July 14, 2014
                                Filed: July 22, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Gregory Newell directly appeals the above-Guidelines-range sentence the
district court1 imposed after he pled guilty to a counterfeiting offense. Counsel has

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Newell’s sentence is substantively unreasonable and that the
court failed to provide an adequate explanation for the sentence.

        Upon careful review, we conclude that the district court did not impose an
unreasonable sentence, see United States v. Mangum, 625 F.3d 466, 470 (8th Cir.
2010) (upward variance is reasonable where court makes individualized assessment
of 18 U.S.C. § 3553(a) factors based on facts presented, and considers defendant’s
proffered information), and that the district court adequately explained Newell’s
sentence, see United States v. Feemster, 572 F.3d 455, 462-63 (8th Cir. 2009) (en
banc) (to adequately explain chosen sentence, district court must provide substantial
insight into reasons for its determination). Further, having independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.
Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-